DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Objection for claim 12 is withdrawn due to the correction of the claim of the amendment. 
35 U.S.C. 112(b) rejections for claims 2, 4 and 6 are withdrawn due to amendment of the claims has overcome the 35 U.S.C. 112(b) rejection. 
35 U.S.C. 102 rejections for claims 7 and 9 are withdrawn due the claims 7 and 9 being canceled in the amendment of the claims. 
New added claims 15-17 are received and will be examined. 

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant's arguments regarding claims 1, 11, and 14, Applicant stated Stahl fails to disclose positioning the patient couch 260 in response to whether the area of the examination object is still within an acquisition area of the measurement device and search movement profile of when an area of patient couch 260 is no longer within the acquisition area of the measurement device 280 from pages 11-12. However, Stahl does teach measurement device 280 include first measuring device that is used in imaging device 220 and second measuring device that is used in treatment device 240 in paragraph [0069]. As result, measuring device 280 is cable to position the patient couch in response to whether the area of the examination object is still within an acquisition area and also search movement profile of when an area of patient couch 260 is no longer within the acquisition area. Therefore, the independent claims 1, 11 and 14 are remained under 102(a)(1) rejection. The dependents claims are remaining rejected due to the rejection of the independent claims. 

Claim Rejections - 35 USC § 112
There may be a potential concern about 112a for “a predetermined search movement profile” in the claims. Fig. 2, steps 104-105 seem to be discussing the re-identifying element. But the specification did not seem to establish what a “predetermined search movement profile” is. Please doublecheck.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Stahl (U.S. Pub. No. 20190175122A1).

Regarding claim 1, Stahl teaches method for positioning a patient couch (abstract) in a patient receiving area of a magnetic resonance device for a magnetic resonance examination (Fig 1, imaging device 112, paragraph [0053]) comprising: 
initiating via one or more processors (processor 310, paragraph [0073] and couch movement by motor, paragraph 0065]) movement of the patient couch into the patient receiving area for a imaging device (Fig 1, imaging device 112 and patient couch 116, paragraph [0053]); 
acquiring, via the at least one sensor (Fig 2, measuring device 280 includes first and second measuring devices as sensors, paragraph [0069]) monitoring data from the acquisition area during the movement of the patient couch into the patient receiving area (speed sensor and accelerator sensor, paragraph [0071]); 
evaluating via one or more processors (processing module 506, paragraph [0083]) the monitoring data (processing module 506 processes data, paragraph [0083]) to identify an area of an examination object that comprises (i) an area of patient and/or (ii) an area of the patient couch (data subject to determine of the sag measurement of the couch, paragraph [0083]); 
positioning via one or more processors (processor 310, paragraph [0073]), the patient couch within the patient receiving area based upon the identified area of the examination object by: 
	when the identified area of the examination object remains within the acquisition area of the at least one sensor (Fig 2, first measuring device of measuring device 280 is coupled to the imaging device 220, paragraph [0070]), advancing the patient couch towards a predetermined examination position (couch 116 can be moved to transfer from imaging device 220 to the treatment device 240, paragraph [0053]); and 
	when the identified area of the examination object is no longer within the acquisition area of the at least one sensor (Fig 2, second measuring device of measuring device 280 is coupled to the radiation therapy 220, paragraph [0070]), moving the patient couch in accordance with a predetermined search movement profile (Figs 6-7, first deformation of the couch when moving the couch from the imaging device to treatment device, paragraph [0093]) and repeating the act of evaluating the monitoring data to reidentify the area of the examination object (second deformation of the couch, paragraph [0090]). 

	Regarding claim 4, Stahl teaches the method (abstract) as clamed in claim 1, further comprising: 
moving the patient couch to the predetermined examination position within the patient receiving area (Fig 1, patient couch 116 can transfer the subject to the imaging device 112 and/or to the treatment device 114, paragraph [0053]) subsequent to (i) the identified area of the examination object (Fig 1, area under treatment device 114, paragraph [0054]) and/or (ii) the area of the patient couch being acquired for the first time in the monitoring data as part of a first acquisition (Fig 1, area under imaging device 112, paragraph [0054]); and 
acquiring, during the movement of the patient couch to the predetermined position within the patient receiving area (position data, paragraph [0020]), additional monitoring data (deformation measurement paragraph [0021]) of (i) the identified area of the examination object (Fig 9, reference points, paragraph [0087]) and/or (ii) the identified area of the patient couch (Fig 9, reference points, paragraph [0087]). 

	Regarding claim 5, Stahl teaches the method (abstract) as claimed in claim 4, further comprising evaluating the additional monitoring data acquired during the movement of the patient couch to determine whether the additional monitoring data is of a better quality than the monitoring data acquired as part of the first acquisition (first and second deformation measurement and comparing, paragraph [0087] and [0091]). 

	Regarding claim 6, Stahl teaches the method (abstract) as claimed in claim 5, wherein, when the quality of the additional monitoring data is better than the quality of the monitoring data acquired as part of the first acquisition, updating the position (Fig 6, act 608, adjusting the working position of the couch after comparing the first and second deformation measurement, paragraph [0087] and [0093], the ideal distance to get the subject aligned with isocenter of the treatment device) of (i) the identified area of the examination object (Fig 9, reference points, paragraph [0087]) and/or (ii) the identified area of the patient couch as a new examination position (Fig 6, act 608, new position after adjusting, paragraph [0093]).

Regarding claim 10, Stahl teaches the method (abstract) as of claim 1, Stahl teaches at least one sensor comprises one or more of a camera, a breathing sensor, or a pilot tone sensor (optical sensors of measuring device 280, paragraph [0068]), and wherein the monitoring data includes at least one of camera data generated via the camera, data generated via the breathing sensor, and data generated via the pilot tone sensor. One in ordinary skill will recognize the combination of sensors to the invention is to record and generate data (see https://www.merriam-webster.com/dictionary/sensor). 

Regarding claim 11, Stahl teaches a magnetic resonance device (imaging device 112, MRI device, paragraph [0053]), comprising:
a scanner unit (imaging device 112, MRI device, paragraph [0053], one in ordinary skill will recognize the scanner is included in the MRI device) 
a patient receiving area that is at least partially surrounded by the scanner unit (Fig 2)
a patient couch configured to be moved within the patient receiving area (Fig 2, patient couch 260); and 
at least one sensor (Fig 2, measuring device 280 includes first and second measuring devices as sensors, paragraph [0069]) associated with an acquisition area within the patient receiving area (patient couch 260, paragraph [0071]); and 
one or more processors (processor 310, paragraph [0073]-[0074]) configured to: 
initiate via one or more processors (processor 310, paragraph [0073] and couch movement by motor, paragraph [0065]) movement of the patient couch into the patient receiving area for a imaging device (Fig 1, imaging device 112 and patient couch 116, paragraph [0053); 
acquire, via the at least one sensor (Fig 9, measuring device 981-1, sensors, paragraph [0089]) monitoring data from the acquisition area during the movement of the patient couch into the patient receiving area (speed sensor and accelerator sensor, paragraph [0071]); 
evaluate via one or more processors (processing module 506, paragraph [0083]) the monitoring data to (processing module 506 processes data, paragraph [0083]) identify an area of an examination object that comprises (i) an area of patient  and/or (ii) an area of the patient couch (data subject to determine of the sag measurement of the couch, paragraph [0083]); 
position via one or more processors (processor 310, paragraph [0073]), the patient couch within the patient receiving area based upon the identified area of the examination object by: 
		when the identified area of the examination object remains within the acquisition area of the at least one sensor (Fig 2, first measuring device of measuring device 280 is coupled to the imaging device 220, paragraph [0070]), advancing the patient couch towards a predetermined examination position (couch 116 can be moved to transfer from imaging device 220 to the treatment device 240, paragraph [0053]); and 
		when the identified area of the examination object is no longer within the acquisition area of the at least one sensor (Fig 2, second measuring device of measuring device 280 is coupled to the radiation therapy 220, paragraph [0070]), moving the patient couch in accordance with a predetermined search movement profile (Figs 6-7, first deformation of the couch when moving the couch from the imaging device to treatment device, paragraph [0093]) and repeating the act of evaluating the monitoring data to reidentify the area of the examination object (second deformation of the couch, paragraph [0090]). 

Regarding claim 12, Stahl teaches the magnetic resonance device (Fig 1, imaging device 112, MRI device, paragraph [0053]) as claimed in claim 11, wherein the acquisition area associated with the at least one sensor includes a predetermined acquisition area within the patient receiving area of the magnetic resonance device (Fig 2, measuring device 280 as sensors, paragraph [0071]).

Regarding claim 13, Sthal teaches the magnetic device (Fig 1, imaging device 112, MRI device, paragraph [0054]) as claimed in claim 11, Stahl teaches at least one sensor comprises one or more of a camera, a breathing sensor, or a pilot tone sensor (optical sensors of measuring device 280, paragraph [0068]).

Regarding claim 14, Stahl teaches a non-transitory computer-readable media having instructions stored (paragraph 0022]) thereon that, when executed by one or more processors (processor 310, paragraph [0073]-[0074]) of a magnetic resonance device (imaging device 112, MRI device, paragraph [0054]), cause the magnetic resonance device to: : 
initiate via one or more processors (processor 310, paragraph [0073] and couch movement by motor, paragraph 0065]) movement of the patient couch into the patient receiving area for a imaging device (imaging device 112 and patient couch 116, paragraph [0053); 
acquire, via the at least one sensor (Fig 2, measuring device 280 includes first and second measuring devices as sensors, paragraph [0069]) monitoring data from the acquisition area during the movement of the patient couch into the patient receiving area (speed sensor and accelerator sensor, paragraph [0071]); 
evaluate via one or more processors (processing module 506, paragraph [0083]) the monitoring data (processing module 506 processes data, paragraph [0083]) to identify an area of an examination object that comprises (i) an area of patient and/or (ii) an area of the patient couch (data subject to determine of the sag measurement of the couch, paragraph [0083]); 
position via one or more processors (processor 310, paragraph [0073]), the patient couch within the patient receiving area based upon the identified area of the examination object by: 
		when the identified area of the examination object remains within the acquisition area of the at least one sensor (Fig 2, first measuring device of measuring device 280 is coupled to the imaging device 220, paragraph [0070]), advancing the patient couch towards a predetermined examination position (couch 116 can be moved to transfer from imaging device 220 to the treatment device 240, paragraph [0053]); and 
		when the identified area of the examination object is no longer within the acquisition area of the at least one sensor (Fig 2, second measuring device of measuring device 280 is coupled to the radiation therapy 220, paragraph [0070]), moving the patient couch in accordance with a predetermined search movement profile (Figs 6-7, first deformation of the couch when moving the couch from the imaging device to treatment device, paragraph [0093]) and repeating the act of evaluating the monitoring data to reidentify the area of the examination object (second deformation of the couch, paragraph [0090]). 

	Regarding claim 15, Stahl teaches the method (abstract) as claimed in claim 1, wherein the act of moving the patient couch in accordance with the predetermined search movement profile (Figs 6-7, adjustment based on the deformation measurement, paragraph [0093]) and repeating the act of evaluating the monitoring data to re-identify the area of the examination object is performed in response to a current status of the magnetic resonance examination (processing module 506 processes data collected by the measuring device to determine the sag measurement, paragraph [0083]).

Regarding claim 16, Stahl teaches the method (abstract) as claimed in claim 15, wherein the current status of the magnetic resonance examination comprises an interruption in a magnetic resonance measurement (Fig 1, when the couch is being moved to transfer the subject from imaging device 112 to treatment device 114, paragraph [0053], one ordinary skill in the art will recognize that it requires the magnetic resonance measurement to pause or stop in order to adjust the couch, which is considered interruption,).

Regarding claim 17, Stahl teaches the method (abstract) as claimed in claim 1, wherein the at least one sensor compromises a plurality of sensors (Fig 2, measuring device 280 includes first and second measuring devices as sensors, paragraph [0069]), and wherein the identified area of the examination object is no longer within the acquisition area of the at least one sensor (first measuring device is coupled to the imaging device 220, paragraph [0070]) when the identified area of the examination object is no longer within a respective acquisition area of less than half of the plurality of sensors (second measuring device is coupled to the treatment device 240, so when moving the couch outside the acquisition area, the couch will interact with only second measuring device, paragraph [0070]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (U.S. Pub. No. 20190175122A1) as of claim 1, and in the view of Ueda (U.S. Pub. No. 20170168124A1).
 
	Regarding claim 2, Stahl teaches the method as of claim 1 (abstract), 
	Stahl fails to teach the act of positioning the patient couch includes stopping movement of the patient couch when (i) the identified area of the examination object and/or (ii) the identified area of the patient couch, is acquired for the first time in the monitoring data. However, Ueda teaches the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch that is acquired for the first time in the monitoring data (insertion button and imaging control circuitry 31 stores the position of the couch from the raw data collected, paragraph [0054] and [0191]).  
Stahl and Ueda are considered to be analogous to the claimed invention because they are in the same field of imaging apparatus and support. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modify Stahl to incorporate the teachings of Ueda providing the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch (insertion button and imaging control circuitry 31, paragraph [0191]). Doing so allow the couch to align at the center position of the magnetic field to improve the quality of the image. 

	Regarding claim 3, Stahl teaches the method (abstract) as claimed in claim 1, the use of at least one sensor is from among a plurality of sensors (sensors paragraph [0071]) and acquiring the monitoring data comprises acquiring via the plurality of sensors and the monitoring data (paragraph [0054]) and positioning the patient couch (paragraph [0054]) is acquired by at least 50% of the plurality of sensors (measuring device 280 includes speed sensor, displacement sensor, and accelerator sensor, paragraph [0071]). 
Stahl fails to teach positioning the patient couch comprises stopping movement of the patient couch when (i) the identified area of the examination object and/or (ii) the identified area of the patient couch. However, Ueda teaches the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch (insertion button and imaging control circuitry 31, paragraph [0191])
Stahl and Ueda are considered to be analogous to the claimed invention because they are in the same field of imaging apparatus and support. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modify Stahl to incorporate the teachings of Ueda providing the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch (insertion button, paragraph [0191]). Doing so allow the couch to align at the center position of the magnetic field for better image quality. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl (U.S. Pub. No. 20190175122A1) as of claim 1, and in the view of Warren (U.S. Patent No. 8042209B2). 
Regarding claim 8, Stahl teaches the method (abstract) as claimed in claim 1 and the predetermined search movement profile of the patient couch (Figs 6-7, adjustment, paragraph [0093]). 
Stahl fails to teach a displacement of the patient couch of no more than ± 10 cm from the patient couch position prior to the predetermined search movement profile being executed. However, Warren teaches the range motion of couch is 3cm in the medial-lateral directions and 4cm in the anterior-posterior directions (column 7, lines 32-50). 
Stahl and Warren are considered to be analogous to the claimed invention because they are in the same field of imaging apparatus and support. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modify Stahl to incorporate the teachings of Warren providing the range motion of couch is 3cm in the medial-lateral directions and 4cm in the anterior-posterior directions (column 7, lines 32-50). Doing so allow compensation breathing-induced motion therefore increase image quality of the tumor (column 7, lines 32-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biber (U.S. Patent No. 9766308B2), Biber (U.S. Pub. No. 20140070807A1), Roland (U.S. Pub. No. 20200054240A1), and Ehrl (U.S. Pub. No. 20180070853A1). These references are relating to the claimed invention on positioning the patient within the MR apparatus. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                             /A.H.N./Examiner, Art Unit 3793                                                                                                                                                                                                        /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793